Opinion filed September 9,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00125-CR 
                                                    __________
 
 PEDRO SANCHEZ SALAZAR A/K/A
PETE SANCHEZ SALAZAR, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 42nd District Court
 
                                                            Taylor
County, Texas
 
                                                    Trial
Court Cause No. 23744A
 

 
                                            M
E M O R A N D U M    O P I N I O N
            The
trial court convicted Pedro Sanchez Salazar a/k/a Pete Sanchez Salazar, upon
his plea of guilty, of felony driving while intoxicated.  Appellant also
entered a plea of true to the enhancement allegation.  Pursuant to the plea
bargain agreement, the trial court sentenced appellant to confinement for
twenty years.  The trial court certified that appellant had waived his right to
appeal, and the clerk’s record contains appellant’s waiver of appeal.
            When
the clerk’s record was filed in this court, the parties were notified in
writing that it appeared appellant had waived his right to appeal.  Appellant
was directed to respond showing grounds for continuing his appeal.  There has
been no response to our letter of August 18, 2010.  
            Therefore,
the appeal is dismissed.
 
                                                                                    PER
CURIAM
 
September 9,
2010
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.